DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 12/15/2021.

By the amendment of 12/15/2021, claims 1, 9 and 18 have been amended. 

Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 (Remarks pages 8-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balan et al. (US 2017/0357332 published 12/14/2017, hereafter “Balan”).

Regarding claim 1, Balan discloses a method of fusing hand pose data with handheld device pose data (¶69-76), the method comprising: 
capturing the hand pose data including a position of a hand within a reference frame using a hand pose sensor (¶69, ¶70: HMD optical sensor tracks user’s hand, ¶63: aligned frame of reference); 
capturing the handheld device pose data including a position of a handheld device within the reference frame using a handheld device pose sensor (¶69, ¶72-73: receive acceleration and/or orientation data from IMU of the controller held by user’s hand, ¶46); 
determining a pose discrepancy between the hand pose data and the handheld device pose data, the pose discrepancy including a position discrepancy between the position of the hand and the position of the handheld device (¶69, ¶72-75: determine discrepancy between relative position of hand based on pose classifier and the relative IMU position). 

Regarding claim 2, Balan discloses the method of claim 1, wherein the position discrepancy is a distance between the position of the hand and the position of the handheld device (¶72: compare vector information, i.e. relative position in reference frame, of hand pose and IMU). 

Regarding claim 3, Balan discloses the method of claim 2, further comprising: 
determining whether the distance is greater than or less than a distance threshold (¶74: compare to determine if there is a lack of correlation between the relative positions based on a determined confidence level). 

Regarding claim 4, Balan discloses the method of claim 3, wherein if it is determined that the distance is greater than the distance threshold (¶74: confidence level indicates a lack of correlation), performing the fusion operation includes: 
determining that the handheld device is not being held by the hand (¶74: if not do not associate with being held by hand). 

Regarding claim 5, Balan discloses the method of claim 3, wherein if it is determined that the distance is less than or equal to the distance threshold (¶74-75: confidence level indicates sufficient confidence for correlation), performing the fusion operation includes: 
determining that the handheld device is being held by the hand (¶74-75: associate with being held in user hand). 

Regarding claim 6, Balan discloses the method of claim 3, wherein if it is determined that the distance is greater than the distance threshold, performing the fusion operation includes: 
suppressing the hand pose data (¶74: process return to start step 102 to retrieve new hand pose data from HMD); or 
suppressing the handheld device pose data (¶74: process returns to start step 102 to retrieve new IMU data). 

Regarding claim 7, Balan discloses the method of claim 3, wherein if it is determined that the distance is less than or equal to the distance threshold, performing the fusion operation includes: 
using the hand pose data to augment the handheld device pose data (¶76: fuse IMU and HMD data to recover fully 6DOF data); 
using the handheld device pose data to augment the hand pose data (¶76: fuse IMU and HMD data to recover fully 6DOF data); or 


Regarding claim 8, Balan discloses the method of claim 1, wherein capturing the hand pose data using the hand pose sensor includes: 
identifying a plurality of keypoints associated with the hand (¶64); and 
determining the position of the hand based on the plurality of keypoints (¶64). 

Regarding claims 9-13, claims 9-13 recite limitations similar to claims 1-5, respectively and are similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 6 and is similarly rejected.

Regarding claims 15-17, claims 15-17 recite limitations similar to claims 6-8, respectively and are similarly rejected.

Regarding claims 18-20, claims 18-20 recite limitations similar to claims 1-3, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dearman et al.
US 10,198,874
Aligning components in virtual reality environments
A. Steed and S. Julier, "Behaviour-aware sensor fusion: Continuously inferring the alignment of coordinate systems from user behaviour," 2013 IEEE International Symposium on Mixed and Augmented Reality (ISMAR), 2013, pp. 163-172, doi: 10.1109/ISMAR.2013.6671776.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179